Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2018/0316929) details video processing whereby a control point motion vector for an affine coded block of a video is determined, a motion vector for a sub-block at position (x,y) of the affine coded video block is determined based on the control point motion vector, horizontal and vertical motion vector components (vectors are known to be a type of displacement) are determined (such that Vx(x,y) depends on affine parameters a and b and Vy(x,y) depends on affine parameters c and d), first and second gradient components Gx(x,y) and Gy(x,y) are determined, a prediction sample P(x,y) is derived based on the motion vector for the sub-block and refined to be P’(x,y) based on Vx(x,y), Vy(x,y), Gx(x,y) and Gy(x,y), and P’x(y) is converted to a bitstream wherein the precision of the motion vector for the sub-block is 1/16 pixel precision and the precision of Vx(x,y) and Vy(x,y) is different. Such prior art does not describe, however, the use of 1/32 precision for Vx(x,y) and Vy(x,y) and that decoder-side motion vector refinement method and bi-directional optical flow method are excluded for the affine video block (see Applicant’s response dated 2/23/2022 p. 16). In other words, it does not describe:
… 
	wherein the precision of the first motion displacement Vx(x,y) and the second motion displacement is Vy(x,y) is 1/32 pixel precision and the precision of the motion vector for the sub-block is 1/16 pixel precision; and
	wherein a decoder-side motion vector refinement method and a bi-directional optical flow method are not applied to the affine coded video block.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-2, 5-6, 8-13, 15-17, and 19-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/LINDSAY J UHL/Examiner, Art Unit 2481